Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Zuckerman on June 10, 2022.
The application has been amended as follows:
(Currently Amended) A computer-implemented method comprising:
obtaining, by an image processing system of an autonomous vehicle, a plurality of images captured from at least two different cameras of the autonomous vehicle; 
stitching together two or more of the plurality of images to create a combined image; 
identifying a portion of the combined image as less important for purposes of remote operations support using machine learning logic to compare at least the portion of the combined image with at least one of a known unimportant region or a known unimportant object;
blurring [[a]] the portion of the combined image to create an enhanced combined image;  
determining at least one quality setting for each complexity level of a plurality of complexity levels identified for each pixel area of a plurality of pixel areas of the enhanced combined image;
encoding the pixel areas using a corresponding quality setting for respective pixel areas to create a plurality of encoded image files; and
transmitting the encoded image files to a remote operations system associated with the autonomous vehicle for the remote operations support.

(Previously Presented) The computer-implemented method of claim 1, wherein stitching together the two or more of the plurality of images comprises replacing pixels from a first image of the plurality of images with pixels from a second image of the plurality of images.

(Original) The computer-implemented method of claim 2, wherein obtaining the plurality of images comprises obtaining the first image of the plurality of images from a first camera and obtaining the second image of the plurality of images from a second camera, the first camera having a larger field of view than that of the second camera.

(Canceled).

(Canceled).

(Currently Amended) The computer-implemented method of claim [[4]] 1, wherein blurring further comprises revising a size of the portion based on at least one heat map indicating relative probabilities for whether a particular object will be present in particular locations of the combined image.

(Currently Amended) The computer-implemented method of claim 1, wherein encoding the plurality of pixel areas comprises:
identifying, for each of the pixel areas of the enhanced combined image, a respective complexity level of the plurality of complexity levels[[;]]



(Currently Amended) An apparatus comprising:
a communication interface configured to enable network communications;
one or more memories configured to store data; and
one or more processors coupled to the communication interface and the one or more memories and configured to perform operations on behalf of an autonomous vehicle, the operations including:
obtaining a plurality of images captured from at least two different cameras of the autonomous vehicle; 
stitching together two or more of the plurality of images to create a combined image; 
identifying a portion of the combined image as less important for purposes of remote operations support using machine learning logic to compare at least the portion of the combined image with at least one of a known unimportant region or a known unimportant object;
blurring [[a]] the portion of the combined image to create an enhanced combined image;  
determining at least one quality setting for each complexity level of a plurality of complexity levels identified for each pixel area of a plurality of pixel areas of the enhanced combined image;
encoding the pixel areas using a corresponding quality setting for respective pixel areas to create a plurality of encoded image files; and 
transmitting the encoded image files to a remote operations system associated with the autonomous vehicle for the remote operations support.

(Previously Presented) The apparatus of claim 8, wherein the one or more processors are further configured to stitch together the two or more of the plurality of images by replacing pixels from a first image of the plurality of images with pixels from a second image of the plurality of images.

(Original) The apparatus of claim 9, wherein the one or more processors are further configured to, obtain the plurality of images by obtaining the first image of the plurality of images from a first camera and obtaining the second image of the plurality of images from a second camera, the first camera having a larger field of view than the second camera.

(Canceled).
(Canceled).

(Currently Amended) The apparatus of claim [[11]] 8, wherein the one or more processors are further configured to revise a size of the portion based on at least one heat map indicating relative probabilities for whether a particular object will be present in particular locations of the combined image.

(Currently Amended) The apparatus of claim 8, wherein the one or more processors are further configured to encode the plurality of pixel areas by:
identifying, for each of the pixel areas of the enhanced combined image, a respective complexity level of the plurality of complexity levels[[;]]



(Currently Amended) One or more non-transitory computer readable storage media comprising instructions that, when executed by at least one processor, are operable to:
obtain a plurality of images captured from at least two different cameras of an autonomous vehicle; 
stitch together two or more of the plurality of images to create a combined image; 
identify a portion of the combined image as less important for purposes of remote operations support using machine learning logic to compare at least the portion of the combined image with at least one of a known unimportant region or a known unimportant object;
blur [[a]] the portion of the combined image to create an enhanced combined image;  
determine at least one quality setting for each complexity level of a plurality of complexity levels identified for each pixel area of a plurality of pixel areas of the enhanced combined image;
encode the pixel areas using a corresponding quality setting for respective pixel areas to create a plurality of encoded image files; and 
transmit the encoded image files to a remote operations system associated with the autonomous vehicle for the remote operations support.

(Previously Presented) The one or more non-transitory computer readable storage media of claim 15, wherein the instructions, when executed by the at least one processor, are further operable to stitch together the two or more of the plurality of images by replacing pixels from a first image of the plurality of images with pixels from a second image of the plurality of images.

(Previously Presented) The one or more non-transitory computer readable storage media of claim 16, wherein the instructions, when executed by the at least one processor, are further operable to obtain the plurality of images by obtaining the first image of the plurality of images from a first camera and obtaining the second image of the plurality of images from a second camera, the first camera having a larger field of view than the second camera.

(Canceled).

(Canceled).

(Currently Amended) The one or more non-transitory computer readable storage media of claim [[18]] 15, wherein the instructions, when executed by the at least one processor, are further operable to revise a size of the portion based on at least one heat map indicating relative probabilities for whether a particular object will be present in particular locations of the combined image.

(Currently Amended) The one or more non-transitory computer readable storage media of claim 15, wherein the instructions, when executed by the at least one processor, are further operable to encode the plurality of pixel areas by:
identifying, for each of the pixel areas of the enhanced combined image, the respective complexity level of the plurality of complexity levels[[;]]



(New) The computer-implemented method of claim 7, wherein encoding the plurality of pixel areas comprises:
dividing the enhanced combined image into segments based on the pixel areas, each segment comprising at least a portion of a corresponding one of the pixel areas.

(New) The computer-implemented method of claim 22, wherein encoding the plurality of pixel areas comprises:
encoding the respective segments with a corresponding quality setting for each pixel area.

(New) The apparatus of claim 14, wherein the one or more processors are further configured to encode the plurality of pixel areas by:
dividing the enhanced combined image into segments based on the pixel areas, each segment comprising at least a portion of a corresponding one of the pixel areas.

(New) The apparatus of claim 24, wherein the one or more processors are further configured to encode the plurality of pixel areas by:
encoding the respective segments with a corresponding quality setting for each pixel area.

(New) The one or more non-transitory computer readable storage media of claim 21, wherein the instructions, when executed by the at least one processor, are further operable to encode the plurality of pixel areas by:
dividing the enhanced combined image into segments based on the pixel areas, each segment comprising at least a portion of a corresponding one of the pixel areas.

(New) The one or more non-transitory computer readable storage media of claim 26, wherein the instructions, when executed by the at least one processor, are further operable to encode the plurality of pixel areas by:
encoding the respective segments with a corresponding quality setting for each pixel area.


Allowable Subject Matter
Claims 1 – 3, 6 – 10, 13 – 17 and 20 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “identifying a portion of the combined image as less important for purposes of remote operations support using machine learning logic to compare at least the portion of the combined image with at least one of a known unimportant region or a known unimportant object;
blurring [[a]] the portion of the combined image to create an enhanced combined image;  
determining at least one quality setting for each complexity level of a plurality of complexity levels identified for each pixel area of a plurality of pixel areas of the enhanced combined image”, where the closest prior art is Tariq et al (US 2021/0201464 A1), Cox et al. (US 2020/0313768 A1), Ferreira et al. (US 2020/0284883 A1) and He et al. (US 2015/0131924 A1). 
However, all listed above prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 8 and 15, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486